Exhibit (a)(1)(ii) Letter of Transmittal For 6.50% Cumulative Convertible Trust Preferred Securities of Greater Atlantic Capital Trust I at $1.05 Per Share in Cash Pursuant to the Offer to Purchase dated August , 2009 by Greater Atlantic Financial Corp. The undersigned represents that I (we) have full authority to surrender without restriction the certificate(s) listed below. You are hereby authorized and instructed to deliver to the address indicated below (unless otherwise instructed in the boxes in the following page) a check representing a cash payment for 6.50% Cumulative Convertible Trust Preferred Securities of Greater Atlantic Capital Trust I (the “Trust”) (collectively, the “Securities”) tendered pursuant to this Letter of Transmittal, at a price of $1.05 per security to the seller in cash, without interest and less any applicable withholding taxes, upon the terms and subject to the conditions set forth in the Offer to Purchase, dated August , 2009 (as it may be amended or supplemented from time to time, the “Offer to Purchase” and, together with this Letter of Transmittal, as it may be amended or supplemented from time to time, the “Offer”). THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00 P.M., EASTERN TIME, ON [ ], [AUGUST [], 2009, UNLESS THE OFFER IS EXTENDED (SUCH DATE AND TIME, AS IT MAY BE EXTENDED, THE “EXPIRATION DATE”) OR EARLIER TERMINATED. Method of delivery of the certificate(s) is at the option and risk of the owner thereof. See Instruction 2. Mail or deliver this Letter of Transmittal, or a facsimile, together with the certificate(s) representing your Securities, to: WILMINGTON TRUST COMPANY If delivering by mail,overnight, registered, certified or hand delivery: Wilmington Trust Company Corporate Capital Markets Rodney Square North 1100 North Market Street Wilmington, Delaware19890-1626 Pursuant to the offer of Greater Atlantic Financial Corp. (“Purchaser”) to purchase all outstanding Securities of the Trust, the undersigned encloses herewith and surrenders the following certificate(s) representing Securities of the Trust: DESCRIPTION OF SECURITIES SURRENDERED Name(s) and Address(es) of Registered Owner(s) (If blank, please fill in exactly as name(s) appear(s) on security certificate(s)) Securities Surrendered (attached additional list if necessary) Certificated Securities** Certificate Number(s)* Total Number of Securities Represented by Certificate(s)* Number of Securities Surrendered** Book Entry Securities Surrendered TotalSecurities * Need not be completed by book-entry security holders. ** Partial tenders of Securities will not be accepted. All securities represented by certificates described above must be surrendered hereby. PLEASE READ THE INSTRUCTIONS ACCOMPANYING THIS LETTER OF TRANSMITTAL CAREFULLY BEFORE COMPLETING THIS LETTER OF TRANSMITTAL. IF YOU WOULD LIKE ADDITIONAL COPIES OF THIS LETTER OF TRANSMITTAL OR ANY OF THE OTHER OFFERING DOCUMENTS, YOU SHOULD CONTACT EITHER THE INFORMATION AGENT,
